Motion Granted; Order filed August 20, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00101-CR
                                ____________

                        JORGE GUERRERO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 338th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1354948


                                     ORDER

      Appellant filed a motion to supplement the reporter’s record in this case with
the reporter’s record from the waiver of jurisdiction hearing that occurred cause
number 201-00331J in the 314th Juvenile District Court on July 18, 2012 and all
other hearings that occurred in that juvenile court cause. The motion is granted.
      We order Julia Rangel, the official court reporter for the 314th District
Court, to file the above-referenced record in this appeal within 30 days of the date
of this order.

                                  PER CURIAM